                     Case 5:20-cv-00338-D Document 7-3 Filed 05/08/20 Page 1 of 3


                                                                   Chad T. Williams, P.E.
                                                                         Principal Engineer (Forensics)
                                                                       chad.williams@insightforensics.us
                                                                                 1-918-960-4065
                                                                                   March 2019


          Professional Summary:

          Mr. Williams is a Principal Engineer with more than 16 years of engineering experience
          including more than 10 years of experience in forensics and facility operations
          engineering for single and multi-family residential facilities, commercial facilities,
          aviation/military/industrial facilities, institutional facilities, and boat docks.

          His forensic engineering experience includes the assessment of damage and other
          conditions related to construction defects, engineering and other design errors, differential
          soil movement, drainage failures, earthquakes, explosions, exterior veneers damage and
          failures (brick, stucco and EIFS), fires, floods, foundation movement and failures, hail
          storms, hoarding behaviors, hurricanes, insect damage, pavement failures, surface and
          subgrade plumbing system failures, surface and overland flooding, soils and ground
          movements, tornadoes, vehicle impacts to buildings, water intrusions, and wind. Mr.
          Williams’ design experience includes commercial and institutional site and grading plans,
          the design of water distribution and sanitary sewer collection systems, and the design of
          storm water management systems for roadway and intersection projects.

          Mr. Williams has performed evaluations and technical assessments following disasters
          and events with regional impacts including: generalized seismic (earthquake) activity in
          the central United Sates between 2011 and 2019 including the M 5.6 Earthquake reported
          near Prague/Shawnee, Oklahoma on November 6, 2011, the M 5.8 Earthquake reported
          near Pawnee, Oklahoma on September 3, 2016, the M 5.0 Earthquake reported near
          Cushing, Oklahoma on November 6, 2016; Hurricane Michael in Panama City and Mexico
          Beach, Florida during October 2018; and tornadoes reported on April 3, 2012 in Dallas,
          Texas, on April 14-15, 2012 in Woodward, Oklahoma, on April 17, 2013 in Broken Arrow,
          Oklahoma, on May 20, 2013 in Moore, Oklahoma, on May 31, 2013 in El Reno,
          Oklahoma, on April 27, 2014 in Quapaw, Oklahoma, on March 25, 2015 in Moore,
          Oklahoma, on May 16, 2015 in Broken Arrow, Oklahoma, on March 31, 2016 in Owasso,
          Oklahoma, and on August 6, 2017, in Tulsa, Oklahoma.

          Education and Licensure:

          Bachelor of Science in Civil Engineering: University of Oklahoma, 2001 (Areas of Study:
          Civil, Geotechnical, and Structural Engineering).

          Licensed Professional Engineer: Alabama (35023-E), Arkansas (15065), Colorado
          (51092), Florida (84857), Iowa (22714), Kansas (22226), New Mexico (22892), Louisiana
          (42493), Mississippi (26496), Missouri (201216111), Nebraska (E-15038), Oklahoma
          (22778), South Dakota (12444), Texas (111979), and Wyoming (15461)



Insight Forensics Inc., PO Box 900, Skiatook, Oklahoma, 74070 1-866-5-INSIGHT (866-546-7444) www.insightforensics.us
                                                     Page 1 of 3
          Page                                                                       Exhibit C
                     Case 5:20-cv-00338-D Document 7-3 Filed 05/08/20 Page 2 of 3

                                                                  Chad T. Williams, P.E.
                                                                        Principal Engineer (Forensics)
                                                                      chad.williams@insightforensics.us
                                                                                1-918-960-4065
                                                                                  March 2019


          Professional Affiliations:

          American Society of Civil Engineers (ASCE), Member (2004 to Present)

          National Academy of Forensic Engineers (NAFE), Associate Member (2017 to Present),

          National Society of Professional Engineers (NSPE), Member (2014 to Present)
                 House of Delegates Member for Oklahoma (2016-2019),
                 Financial Technology Task Force Member (2016),
                 Business Model Task Force II Member (2017-2018)

          Oklahoma Society of Professional Engineers (OSPE), Member (2014 to Present)
                 Vice President for Membership (2015 - 2016),
                 Member of the Board of Directors (2015-Present)

          Professional Experience:

          Insight Forensics Inc., Principal Engineer/Designated Agent, 2019-Present

          EFI Global, Inc., Senior Engineer/Engineer of Record for Oklahoma/Designated Agent,
          2016-2019

          PTC|LWG, Tulsa, Oklahoma, Senior Engineer, 2015-2016.

          Rimkus Consulting Group, Inc., Senior Engineer/Engineer of Record for Oklahoma, 2011
          – 2015

          Parsons (Maintenance Engineering), Senior Engineer/Lead Civil Engineer, 2008 – 2011

          SMC Consulting Engineers, P.C., Project Manager/Civil Engineer, 2006 – 2008

          BKL, Inc., Project Manager/Civil Engineer, 2005 - 2006

          Sack and Associates, Inc., Project Manager/Civil Engineer, 2004 - 2005

          Kellogg Engineering, Civil Engineer (Utility/Land Development), 2003 - 2004

          City of Owasso, Oklahoma, Civil Engineer (Land Development) 2002-2003




Insight Forensics Inc., PO Box 900, Skiatook, Oklahoma, 74070 1-866-5-INSIGHT (866-546-7444) www.insightforensics.us
                                                     Page 2 of 3
                     Case 5:20-cv-00338-D Document 7-3 Filed 05/08/20 Page 3 of 3

                                                                  Chad T. Williams, P.E.
                                                                        Principal Engineer (Forensics)
                                                                      chad.williams@insightforensics.us
                                                                                1-918-960-4065
                                                                                  March 2019



          Specialized Continuing Education:
                 US Army Corps of Engineers (USACOE): PCASE Workshop (2011) and Security
                  Engineering (2008)
                 SDDCTEA: Maintaining Control Workshop and Traffic Engineering and Safety
                  Workshop (2010)
                 American Society of Civil Engineers (ASCE): Low Impact Development
                  Applications for Water Resource Management (2007), Sustainable Land
                  Development: Ensuring Growth in a Green Economy (2008), and Techniques for
                  Pavement Rehabilitation (2009)
                 Oklahoma Society of Professional Engineers: Oklahoma Engineering Conference
                  (2014-2018)
                 National Academy of Forensic Engineers: Winter Meeting 2017, Summer
                  Meeting 2017, Summer Meeting 2018.

          Representative Continuing Education Courses/Technical Papers Presented:
          National Tornado Summit 2019:
                 Wind, Waves, or Something Else: The forensics of boat dock evaluations
                 Lightning Strikes to Residential Buildings: Impacts beyond the electrical system
          National Academy of Forensic Engineers (NAFE) Summer Meeting 2018:
                 Forensic Evaluations of Residential and Light Commercial Buildings following
                  Oklahoma Earthquakes
          National Tornado Summit 2018:

                 Wind and Hail Damage to Commercial Roofing
          Oklahoma Engineering Conference 2016:
                 Forensic Engineering
          Tulsa Claims Association 2015:
                 Differentiating Earthquake Damage from Other Structural Movement

          Private Organization Presentation 2013:

                 Thermal Imaging: Applications in Insurance Claims Investigations


Insight Forensics Inc., PO Box 900, Skiatook, Oklahoma, 74070 1-866-5-INSIGHT (866-546-7444) www.insightforensics.us
                                                     Page 3 of 3
